Wilson, J.
The fact that there was a judgment in Des Moines county against Dunham, as a garnishee, would not prevent Collier and Pettis from proceeding to collect the money, by a sale of the mortgaged premises, under the decree of foreclosure. Dunham cannot ask for an injunction against the collection of the money under the decree, unless he allege that he.has satisfied the judgment in Des Moines county, (a) We see no equity in the bill, and think there was no error in the court below.
Decree affirmed.

 Christie v. Bogardus, 1 Barb. Ch. R. 167.